EX PARTE QUAYLE OFFICE ACTION
(in response to preliminary amendment dated 3/3/2021)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  because of one or more of the following:
(1) The application contains or contained at any time a claim to a claimed invention having an effective filing date as defined in 35 U.S.C. 100(i)  that is on or after March 16, 2013 (see Priority section below).
(2) The application claims or ever claimed the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365 based upon an earlier application1 that ever contained such a claim.

Preliminary Amendment
The Preliminary Amendment dated 3/3/2021 has been entered and considered for this Office Action.

Priority
The application is a divisional of US 14/761,694 (filed 7/17/2015; now US Patent 11,382,714), which is a national stage entry under 35 USC 371 of international application PCT/US2014/012274 (filed 1/21/2014) which has provisional applications 61/819,979 and 61/754,177 (filed 5/6/2013 and 1/18/2013 respectively).
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 (in view of 35 U.S.C. 119(e) and 120) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994):

The disclosure of the prior-filed application, Application No. 61/754,177, filed 1/18/2013 (hereinafter “first provisional application”) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claim 33, some, but not all, of the embodiments recited in the claim are supported by the first provisional application. The limitation regarding the material of the marker takes the form of “a material selected from [A], [B], [C], or any combination thereof” (where A is “one or more resorbable polymers”, B is “one or more non-resorbable polymers”, and C is “one or more non-polymeric materials”). Therefore, the claim is considered to recite the following embodiments with regards to the material of the marker: A, B, C, AB, BC, AC, and ABC.
The first provisional application does not disclose C. The only mention in the first provisional application of a non-polymeric material (in this case, a “metallic component”) for the marker is in combination with a polymer (“[t]he EchoMark can be comprised of either an implantable polymer (which may contain a metallic component), an echogenic adhesive, or an echogenic spray-paint”, page 5). The metallic component is never recited without the polymer. It is unclear what kind of material(s) the echogenic adhesive and the echogenic spray-paint are made of. Other than the aforementioned metallic component in combination with the polymer, the marker material is only ever described as a polymer, never as a non-polymeric material (e.g., “[t]he marker is composed a resorbable polymer”, page 2; “[v]ariations of the polymer rage from being resorbed in 72 hours to being permanent implants”, page 5; “[t]he EchoMark marker is made from PGA material, and will dissolve by at least 25% after 3 days and 95% after 14 days”, page 6; “[t]he purpose of the initial human clinical trial will be to confirm that the polymeric marker is well tolerated by patients and does not impair anastomotic patency”, page 13; “[f]urthermore, unlike Anastomark, which stays permanently inside the body, EchoMark is made of a resorbable polymer, which is to be resorbed in approximately 12 weeks”, page 15). As such, claim 33 is not fully supported by the first provisional application.
Otherwise, the term “non-polymeric material” can be considered a genus which encompasses a vast variety of species. However, the only example ever disclosed in the first provisional application is a metallic material which is clearly not a “representative number of species” as would be required to support such a vast and wide genus (see MPEP 2163, II., A., 3., (a), ii)).

Regarding claim 34, the first provisional application does not disclose a marker that comprises just one or more non-polymeric materials (i.e., does not comprise a polymer) as discussed above regarding claim 33, let alone in combination with a pair of ridges or plateaus flanking a trough.

Regarding claims 35 and 36, the first provisional application does not disclose a marker that comprises just one or more non-polymeric materials (i.e., does not comprise a polymer) as discussed above regarding claim 33, let alone in combination with a taper from one end to the other.

Regarding claims 37-39, 41, 43, although the first provisional application recites PGA (“[t]he EchoMark marker is made from PGA material, and will dissolve by at least 25% after 3 days and 95% after 14 days”, page 6), the first provisional application does not disclose any of the other resorbable polymers recited in claim(s) such as PLA, PLGA, PHA, etc.

Regarding claims 40-41 and 44, although the first provisional application recites layers (“[i]t will be manufactured in layers, thus creating impedance changes throughout the entirety of the marker”, page 2), the first provisional application does not disclose at least two resorbable polymer layers that do not comprise the same resorbable polymer, let alone specifically two polymers selected from PLA, PGA, polycaprolactone, or copolymers thereof.

Regarding claims 42-44, the first provisional application does not disclose a varying ratio of two of more resorbable polymers.

Regarding claim 44, although the first provisional application discloses "[i]t will be manufactured in layers, thus creating impedance changes throughout the entirely of the marker" (page 2), it does not disclose that the impedance changes are created by a varying ratio of two or more resorbable polymers.

Regarding claims 45 and 46, the first provisional application does not provide adequate support for the full scope of the term “non-polymeric material” at least because it does not disclose a “representative number of species” as discussed above regarding claim 33, let alone in combination with a non-resorbable polymer.

Regarding claim 46, not all the listed materials are disclosed in the first provisional application, such as polycarbonate and polypropylene.

Regarding claim 47, the first provisional application does not disclose an eyelet hole.

Regarding claim 48, the first provisional application does not fully support this claim at least for the same reasons discussed above regarding claim 33.

Regarding claim 49, the first provisional application does not disclose a marker that comprises just one or more non-polymeric materials (i.e., does not comprise a polymer) as discussed above regarding claim 33, let alone in combination with a detectable in vivo lifetime.

Regarding claim 50, the first provisional application does not fully support this claim at least for the same reasons discussed above regarding claim 33.

Regarding method claims 51-65, the first provisional application does not fully support these claims at least for one or more of the same reasons discussed above (e.g., see above regarding claim 33).

The disclosure of the prior-filed application, Application No. 61/819,979, filed 5/6/2013 (hereinafter “second provisional application”) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claim 33, some, but not all, of the embodiments recited in the claim are supported by the first provisional application. The limitation regarding the material of the marker takes the form of “a material selected from [A], [B], [C], or any combination thereof” (where A is “one or more resorbable polymers”, B is “one or more non-resorbable polymers”, and C is “one or more non-polymeric materials”). Therefore, the claim is considered to recite the following embodiments with regards to the material of the marker: A, B, C, AB, BC, AC, and ABC.
The second provisional application does not disclose B, C, or BC, let alone combinations with A  (i.e., AB, AC, or ABC). The only materials for the marker that are described are resorbable polymers (i.e., A). As such, claim 33 is not fully supported by the second provisional application.

Regarding claim 34, the second provisional application does not disclose a marker that comprises non-resorbable polymers or non-polymeric materials as discussed above regarding claim 33, let alone in combination with a pair of ridges or plateaus flanking a trough.

Regarding claims 35 and 36, the second provisional application does not disclose a marker that comprises non-resorbable polymers or non-polymeric materials as discussed above regarding claim 33, let alone in combination with a taper from one end to the other.

Regarding claims 37-44, the second provisional application does not disclose a marker that comprises non-resorbable polymers or non-polymeric materials as discussed above regarding claim 33, let alone in combination with any of the recited resorbable polymers listed in the claim(s).

Regarding claims 45-46, as discussed above, the second provisional application does not disclose non-resorbable polymers.

Regarding claims 47, the second provisional application does not disclose a marker that comprises non-resorbable polymers or non-polymeric materials as discussed above regarding claim 33, let alone in combination with an eyelet hole

Regarding claim 48, the second provisional application does not fully support this claim at least for the same reasons discussed above regarding claim 33.

Regarding claims 49, the second provisional application does not disclose a marker that comprises non-resorbable polymers or non-polymeric materials as discussed above regarding claim 33, let alone in combination with a detectable in vivo lifetime.

Regarding claim 50, the second provisional application does not fully support this claim at least for the same reasons discussed above regarding claim 33.

Regarding method claims 51-65, the second provisional application does not fully support these claims at least for one or more of the same reasons discussed above (e.g., see above regarding claim 33).

Since none of the claims are supported by the first provisional application, the effective filing date of all of the claims cannot be 1/18/2013. Further, since none of the claims are supported by the second provisional application, the effective filing date of all of the claims cannot be 5/6/2013 either. The international application PCT/US14/012274 filed on 1/21/2014 appears to provide adequate support for each of the claims; therefore the effective filing date of each claim is 1/21/2014, which is after 3/16/2013.

Claim Objections
Claims 34 and 41 are objected to because of the following informalities. Appropriate correction is required.
Claim 34 recites “ridges-or plateaus” but this appears to be a typographical error and should read as --ridges or plateaus--.
Claim 41 recites “The ultrasound-detectable marker of claim 39” but this appears to be a typographical mistake and should read as --The ultrasound-detectable marker of claim 40--.

Allowable Subject Matter
Claims 33, 35-40, and 42-65 are allowed; and claims 34 and 41 would be allowed if amended to overcome the objections raised in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
It is initially noted that that recitation of “for monitoring a postoperative site” in the preamble appears to reads as an intended use/purpose of the claimed ultrasound-detectable marker.
MPEP 2111.02, II. recites in part:
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.

In this case, the recitation of “for monitoring a postoperative site” would be implicitly understood by the ordinarily skilled artisan as implying structural limitations with regards to the ultrasound-detectable marker’s ability to be meaningfully useful for monitoring a postoperative such as biocompatible materials, etc. At the very least, the ultrasound-detectable marker (in conjunction with ultrasound imaging) must be capable of monitoring the postoperative site to a meaningful extent.
It is noted that the term “channel”, absent any special definition in the Specification, is being construed in accordance with its plain/ordinary meaning consistent with its usage in the Application. Based the Specification and Drawings, the ordinarily skilled artisan would understand that the word “channel” means a long groove, furrow, or recess in a surface (see Oxford English Dictionary https://www.oed.com/view/ Entry/30491, definition 10. a.).
Within the context of an ultrasound-detectable marker for monitoring a postoperative site, wherein the ultrasound-detectable marker comprises a material selected from one or more resorbable polymers, one or more non-resorbable polymers, one or more nonpolymeric materials, or any combinations thereof, the prior art of record does not teach or reasonably suggest that the ultrasound-detectable marker comprises a channel which can accommodate a portion of one or more vessels therein and wherein the portion of the one or more vessels is ultrasonically imageable when accommodated by the ultrasound-detectable marker (see attached PTO-892 form).



Conclusion
This application is in condition for allowance except for the following formal matters: (see Claim Objections above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Application 14/761,694; see prosecution thereof, specifically the Non-Final Rejection dated 6/3/2021.